Exhibit 10.4

FIRST AMENDMENT made this 10th day of August, 2005 to the Agreement dated as of
December 8, 2004 (the “Agreement”) by and between Jacuzzi Brands, Inc., a
Delaware corporation (the “Company”) with its principal office in West Palm
Beach, Florida, and David H. Clarke, a resident of Wellington, Florida (the
“Executive”) (collectively, the “Parties”).

WHEREAS, the Company and the Executive have previously entered into the
Agreement; and

WHEREAS, the Company and the Executive desire to amend the Agreement.

NOW, THEREFORE, the parties hereby agree as follows:

1. The second recital of the Agreement is amended by deleting it in its entirety
and replacing it as follows:

“WHEREAS, the Executive has expressed his intention to retire as Chief Executive
Officer and executive Chairman of the Board at such time as the Executive and
the Board may mutually agree (and the effective date of his retirement from
these positions shall be his “Retirement Date”).”

Notwithstanding the foregoing, in order to comply with the provisions of
Section 409A of the Internal Revenue Code of 1986, as amended (the regulations
for which have not been issued as of the date hereof), the Parties hereby
acknowledge that solely for purposes of Section 3(e) of the Agreement, the term
“Retirement Date” shall still mean October 2, 2005.

2. The Executive hereby acknowledges and agrees that the amount of the payments
he shall be entitled to under the Company’s Supplemental Retirement Plan (the
“SRP”) may be adjusted to the extent necessary so that the amounts he receives
under the SRP and under the special retirement arrangement set forth in Section
3(e) of the Agreement are in the aggregate no greater than the amounts he would
have received under both arrangements had the Executive actually retired on
October 2, 2005.

The Agreement, as amended herein, shall remain in full force and effect.

1

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
as of the date first above written.

JACUZZI BRANDS, INC.

/s/ Steven C. Barre

  Name:   Steven C. Barre Title: Senior Vice President, General Counsel and
Secretary

/s/ David H. Clarke
     
David H. Clarke

2